DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment/Remarks on 1/29/21.  Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Markande et al. (hereinafter Markande) (US 2014/0026122) in view of Biswas et al. (hereinafter Biswas) (US 2019/0095320 A1), and further in view of Devarakonda et al. (hereinafter Devarakonda) (US 2013/0019015 A1).

As to claim 1, Markande teaches a distributed computing system comprising a plurality of computers and one or more storage devices storing instructions that are operable, when executed by the plurality of computers, to cause the plurality of computers to perform operations comprising (Abstract; Fig. 2): 
(deploying application for testing that measures test loads or monitoring agents deployed to a cloud in which an application is being tested can be configured to supply usage metrics to the provision manager 110) for testing components of the cloud application platform (tests/monitors usage of underlying cloud infrastructure), that deploy applications in a deployment environment and provision resources of the underlying cloud infrastructure for hosting the applications (deploying host applications to one or more clouds with provision manager 110), each monitor being an application that performs a respective set of one or more tests that measure performance of respective component of the cloud application platform (monitoring agents deployed to a cloud in which an application is being tested can supply usage metrics that include underlying cloud infrastructure resources), wherein (provision manager 110 can dynamically manage the health of an application under test, AUT,  as well as the underlying cloud infrastructure, through monitoring agents deployed to the cloud) ([0018]; [0003]-[0004]; [0016]; [0024]; Abstract): 
at least one monitor attempts to provision resources from the underlying cloud infrastructure system (underlying cloud infrastructure such as virtual machines, test servers, etc.) by launching a test application in a deployment environment of the cloud application platform (test monitor 160 monitors the usage of cloud infrastructure while an AUT is being tested) and determining whether the test application launched successfully using resources from the underlying cloud infrastructure system (cloud-based testing of applications using provision manager 110 to dynamically manage the health of an AUT through monitoring agents deployed to the cloud; determines if test application executes successfully with the cloud infrastructure resources available and if not or AUT behaves differently, it has ability to “scale out” by increasing resources ) (Abstract; [0016]-[0018]; [0024]; [0066]-[0070]); 
each monitor is deployed into the deployment environment (monitoring agents deployed into cloud environment) ([0018]);
receiving, by the health monitoring application and from each of the monitors, a result of each of the one or more tests (monitoring agents deployed to a cloud in which an application is being tested can be configured to supply usage metrics to the provision manager 110. Usage metrics can include application response time, application throughput, CPU utilization, storage usage and other parameters. These usage metrics can be used by the system 100 to determine whether an AUT or underlying cloud resources are to be scaled up or down) [0018]); and 
providing, by the health monitoring application for display in a graphical user interface (GUIs) ([0057]).
Markande teaches its cloud-based application testing system comprises a graphical user interface but does not explicitly teach that the GUI displays a history of the results of the one or more tests for at least one of the components.  However, Biwas teaches testing cloud applications and components with utilizing a GUI (interface 120 or user interface subsystem 1012) that displays a control panel or dashboard with historical reports and analytics (Figs. 1 and 10; [0086]-[0092]; [0199]).  Markande and Biwas are analogous art because they are both in the same field of endeavor of resource management over a cloud infrastructure.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify the GUI of Markande’s testing cloud applications system/method such that it would 
Furthermore, Markande teaches utilizing a test monitor 160 to monitor the usage of underlying cloud infrastructure resources while an AUT is being tested (Abstract; [0003]; [0024]).  Feasibility and testing is considered to evaluate the health/sufficiency of the cloud infrastructure ([0067]; [0070]).  Markande and Biwas are silent in literally using the term “probe” but Markande, for example, teaches the obtaining of cloud infrastructure data through software monitoring and testing, which serves the same purpose as a probe.  Nonetheless, Devarakonda teaches that probes are merely pieces of software that communicate with other software to obtained desired values.  Devarakonda deploys a plurality of probes and test applications to obtain information about individual components of a cloud application platform to determine (via interpretation 637) the health (reliability/failures) of the cloud infrastructure (Abstract; [0053]; [0062]-[0065]; [0067]; [0076]; [0087]; [0089]).  Markande, Biwas, and Devarakonda are analogous art because they are all in the same field of endeavor of resource management over a cloud infrastructure.  It would have been obvious to one of ordinary skill in the art before the effective date of the application for Markande in view of Biswas to include deploying software probes to obtain information about individual components of a cloud application platform, as taught and suggested in Devarakonda.  The suggestion/motivation for doing so would have been to provide the predicted result of having the means to obtain desired values about information of individual components so that the information can be determined, (Devarakonda – [0076]; [0087]; [0089]; Abstract).     

As to claim 2, Markande teaches wherein: a particular probe deploys a particular application on the underlying cloud infrastructure ([0016]-[0018]); and the application performs one or more tasks using a particular component of the cloud application platform and measures a performance of the particular component of the cloud application platform ([0056]; [0065]; [0085]; [0024]; [0036]).

As to claim 3, Markande teaches wherein the particular application is configured to: determine whether the measured performance of the component of the cloud application platform satisfies a threshold level of performance; and send, to the health monitoring application, data specifying whether the measured performance of the component satisfies the threshold level of performance (Abstract; [0019]; [0023]).

As to claim 4, Markande teaches wherein a particular probe: causes a command line interface (cloud-based testing system can comprise standard web-based interfaces that are capable of controlling commands that are received by the test control modules) to submit a request to a component of the cloud application platform to deploy a test application on the cloud application platform using resources of the underlying cloud infrastructure system; and determines a push time that represents a duration of time between submitting the request and (usage metric generated during testing of the application such as application response time) ([0004]; [0016]; [0034]; [0047]-[0048]).

As to claim 5, Markande teaches wherein the particular probe: compares the push time to one or more previous push times determined by the particular probe; determines, based on comparing the push time to the one or more previous push times, that push times for the cloud application platform are increasing (increased test load or response time); and generates an alert (condition is found to be met and action is taken such as scaling up or throttling up, etc.) in response to determining that the push times for the cloud application platform are increasing ([0067]; [0076]; [0016]-[0018]).

As to claim 7, Markande teaches wherein the graphical user interface presents multiple application manipulations for a test application that performs tests on components of the cloud application platform, the test application being deployed by the health monitoring application rather than by a user of the cloud application platform ([0016]; [0018]; [0057]).

As to claim 9, Markande teaches wherein at least one probe is programmed to perform a task and measure an amount of resources of the underlying cloud infrastructure system allocated for the task and a duration of time for the task to complete ([0017]; [0056]; [0065]; [0085]).

As to claim 10, Markande teaches wherein the operations comprise: testing the components of the cloud application platform by the health monitoring application, including deploying a respective application on each component of the cloud computing platform and measuring a respective duration of deploying each application ([0004]; [0016]; [0034]; [0047]-[0048]).  Biswas teaches providing a history of results of the testing in the graphical user interface (Figs. 1 and 10; [0086]-[0092]; [0199]).

As to claim 11, Markande teaches wherein the probes are submitted though a command line interface, and the probes are configured to measure responses of the components of performing functions called from the command line interface (cloud-based testing system can comprise standard web-based interfaces that are capable of controlling commands that are received by the test control modules and measurements such as usage metrics generated during testing of the application such as application response time) ([0004]; [0016]; [0034]; [0047]-[0048]).

As to claim 16, it is rejected for the same reasons stated in the rejection of claim 1.

As to claim 17, it is rejected for the same reasons stated in the rejection of claim 2.

As to claim 18, it is rejected for the same reasons stated in the rejection of claim 3.

As to claim 19, it is rejected for the same reasons stated in the rejection of claim 4.

As to claim 20, it is rejected for the same reasons stated in the rejection of claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Markande in view of Biswas, in view of Devarakonda, and further in view of Yang et al. (hereinafter Yang) (US 2017/0063615 A1).

As to claim 6, Markande teaches wherein a particular probe: for each of multiples tests: causes a command line interface to submit a request to a component of the cloud application platform to deploy a test application on the cloud application platform using resources of the underlying cloud infrastructure system ([0004]; [0016]; [0034]; [0047]-[0048]).  Markande in view of Biswas, and further in view of Devarakonda does not teach to determine whether the request failed; and determine that the request has failed at least a threshold number of times within a given time period.  However, Yang teaches a cloud infrastructure system 100 with a retry error handling process that includes reinvoking a task for a threshold number of times during a retry interval ([0013]; [0137]; claim 9).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Markande in view of Biswas, and further in view of Devarakonda such that it would include the feature to determine whether the request failed; and to determine that the request has failed at least a threshold number of times within a given time period.  The suggestion/motivation for doing so would have been to provide the predicted result of having error detection, error handling, and an ability to rollback, retry or fail a task automatically and accurately.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Markande in view of Biswas, in view of Devarakonda, and further in view of Brajkovic et al. (hereinafter Brajkovic) (US 9,998,339 B1).

As to claim 8, Markande in view of Biswas, and further in view of Devarakonda does not explicitly teach wherein the operations comprise selecting the probe for each component based on at least one of (i) a type of the component or (ii) a version of the component.  However, Brajkovic teaches selecting a probe for each component based on the type of component (col. 2, line 10 through col. 3, line 27).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify the invention of Markande in view of Biswas, and further in view of Devarakonda such that it would select a probe for each component based on the type of component, as taught and suggested in Brajkovic.  The suggestion/motivation for doing so would have been to provide the predicted result of utilizing probes that are appropriate to the components and applications.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Markande in view of Biswas, in view of Devarakonda, and further in view of Broda et al. (hereinafter Broda) (US 2015/0222494 A1).

As to claim 12, Markande in view of Biswas, and further in view of Devarakonda does not explicitly teach wherein: the representation of the history of the result of the one or more (Abstract; [0001]; [0026]; [0044]-[0046]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Markande in view of Biswas, and further in view of Devarakonda’s GUI such that it would include the representation of the history of the result of the one or more tests for at least one component of the cloud application platform includes a horizontal sequence of vertical bars with a respective vertical bar for each time at which the one or more tests were performed; and each vertical bar is visually represented in a particular color that represents the result of the one or more tests for the time represented by the vertical bar, as taught and suggested in the GUI of Broda.  The suggestion/motivation for doing so would have been to provide the predicted result of a standard graphical display to view the data results with color coding to make it easier to read.

As to claim 13, Broda teaches wherein each sequence of vertical bars ([0045]).  It would be obvious to one of ordinary skill in the art before the effective date of the application to have 

As to claim 14, Markande teaches a table (fail status can be updated in datastore, wherein it is obvious that a table could be a datastore) that presents, for each time at which each test was performed, data specifying whether the components of the cloud application platform passed or failed the test ([0070]).  Markande in view of Biswas, and further in view of Devarakonda does not teach wherein the graphical user interface includes: for each of multiple tests, a respective horizontal graph with a respective vertical bar for each time at which the test was performed, wherein each vertical bar is visually depicted in a particular color that represents the result of the test for the time represented by the vertical bar.  However, Broda teaches using user interface tools for controlling aspects of cloud-based load testing, wherein the GUI includes a horizontal sequence of vertical bars with a respective vertical bar for each time at which the one or more tests were performed and each vertical bar is visually represented in a particular color coding or color shade that represents the result of the one or more tests for the time represented by the vertical bar (Abstract; [0001]; [0026]; [0044]-[0046]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Markande in view of Biswas, and further in view of Devarakonda’s GUI such that it would include the representation of the history of the result of the one or more tests for at least one component of the cloud application platform includes a horizontal sequence of vertical bars with a respective vertical bar for each time at which the one or more 

As to claim 15, Markande in view of Biswas, and further in view of Devarakonda does not explicitly teach wherein the graphical user interface includes, for each of multiple jobs being performed using resources of the underlying cloud infrastructure system, a respective horizontal graph with a respective vertical bar for each time at which a status of the job was evaluated, wherein each vertical bar is visually depicted in a particular color that represents the result of the evaluation for the time represented by the vertical bar.  However, Broda teaches using user interface tools for controlling aspects of cloud-based load testing, wherein the GUI includes a horizontal sequence of vertical bars with a respective vertical bar for each time at which the one or more tests were performed and each vertical bar is visually represented in a particular color coding or color shade that represents the result of the one or more tests for the time represented by the vertical bar for each time at which a status of the job was evaluated (Abstract; [0001]; [0026]; [0044]-[0046]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Markande in view of Biswas, and further in view of Devarakonda’s GUI such that it would include the representation of the history of the result of the one or more tests for at least one component of the cloud application platform includes a horizontal sequence of vertical bars with a respective vertical .

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tung et al. discloses a cloud service monitoring system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH TANG/Primary Examiner, Art Unit 2199